Case 6:20-cv-00125-ADA Document 17-22 Filed 04/24/20 Page 1 of 2




               Exhibit 22
                                                                            Comparison of Districts Within the Fifth Circuit — 12-Month Period Ending December 31, 2019
                                                                                                                 LA,E      LA,M     LA,W     MS,N      MS,S      TX,N     TX,E     TX,S     TX,W
                                                                                         Filings               14,713      1,136    2,203    1,000     2,954    7,538     4,051   19,046   16,099
                                                                                      Terminations             12,253      1,511    2,267    1,042     2,279    7,365     3,908   17,858   15,225
Case 6:20-cv-00125-ADA Document 17-22 Filed 04/24/20 Page 2 of 2




                                         Overall
                                                                                        Pending                44,841      2,013    2,457      867     2,784   16,089     5,080   14,951    8,322
                                        Caseload
                                        Statistics                         Percent Change          Over
                                                                           in Total Filings        Last Year         3.2   -18.6      0.5      -3.7     26.9      -1.0      0.8     21.9     11.4
                                                                           Current Year            Over 2014     363.4      10.2    -37.1       6.8     28.8      -8.6    -15.6     33.9     37.0
                                                                                       Number of Judgeships          12        3        7         3        6       12        8       19        13
                                                                                  Vacant Judgeship Months ¹         10.0     0.0     36.0       0.0     20.0      39.7     15.2     34.2      6.9
                                                                                                   Total         1,226      379       315      333       492      628      506     1,002    1,238
                                                                                               Civil             1,189      299       249      249       378      441      375      362      322
                                                                                               Criminal
                                                                                  Filings      Felony                28      63        52       66        94      155      130      542      805
                           Actions                                                             Supervised
                             per                                                               Release
                          Judgeship                                                            Hearings              10      17        14       18        21       32        1       98      112
                                                                                     Pending Cases               3,737      671       351      289       464    1,341      635      787      640
                                                                                   Weighted Filings ¹               969     367       286      305       479      593      569      710      873
                                                                                      Terminations               1,021      504       324      347       380      614      489      940     1,171
                                                                                     Trials Completed                 9      38         9       22        27       18       11       25        22
                                                                           From                   Criminal
                                               Median                      Filing to              Felony            12.9     9.9      9.0       8.8      7.7       7.3     10.2      4.4      4.4
                                                Time                       Disposition            Civil ¹            7.7    16.5     11.9       9.5      9.3       7.6      8.9      7.6      6.5
                                              (Months)                             From Filing to Trial ¹
                                                                                        (Civil Only)                19.2       -     39.0         -     23.7      17.6     17.8     22.9     27.9
                                                                                     Number (and %)
                                                                                      of Civil Cases           14,450        53      433        19       59     8,772      260      333      155
                                                                                    Over 3 Years Old ¹           32.5        3.1     20.5       2.8      2.6     62.8      7.7      5.6      4.9
                                                                                     Average Number
                                                                                  of Felony Defendants
                                                                   Other                                             1.4     1.3      1.3       1.4      1.2       1.4      1.5      1.1      1.1
                                                                                      Filed per Case
                                                                                      Avg. Present for
                                                                                      Jury Selection                49.2    32.2     41.3     29.8      46.1      58.4     42.9     50.6     46.9
                                                                            Jurors
                                                                                      Percent Not Selected
                                                                                      or Challenged                 50.7    23.8     29.0     22.8      42.1      49.6     31.1     39.4     39.3
                                                                           NOTE: Criminal data in this profile count defendants rather than cases and therefore will not match previously published numbers.
                                                                           ¹ See "Explanation of Selected Terms."
